ORDER
PER CURIAM
The defendant, Courtney, Carrino, appeals the judgment entered by the Circuit Court of Lincoln County following her conviction by a jury of one count of possession of a controlled substance (a mixture of heroin and cocaine) in violation of section 195.202 RSMo. (2000). Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court’s judgment. Rule 30.25(b).